UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELVIN GENAO,
                              Plaintiff,
                                                               20-CV-2837 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
ASST. D.A. PATRICIA J. BAILEY; ASST.                           UNDER 28 U.S.C. § 1651
D.A. MENA BESHAY,
                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         Plaintiff brings this action pro se. He has not paid the relevant fees to bring this action or

applied to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). By order dated

June 5, 2019, the Court barred Plaintiff from filing any new civil action in this Court IFP without

first obtaining from the Court leave to file. See Genao v. Saint Pauls Church, ECF 1:19-CV-2704, 6

(S.D.N.Y. June 5, 2019). Because Plaintiff has not paid the relevant fees, it appears that he wishes to

proceed IFP. Plaintiff has not sought leave to file this action, and the Court therefore dismisses this

action without prejudice for Plaintiff’s failure to comply with the June 5, 2019 order.

         The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note service

on the docket.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     April 8, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
